Torrance White v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-068-CR

Â Â Â Â Â TORRANCE WHITE,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â THE STATE OF TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 96-0657-C
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Appellant Torrance White was convicted of possession of a controlled substance and sentenced
to ten years in prison, probated.  The trial court revoked appellantâs probation and assessed
punishment at ten yearsâ imprisonment plus a $500.00 fine.  From this probation revocation,
White filed a notice of appeal.  He now seeks to dismiss his appeal.  
Â Â Â Â Â Â In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate courtâs decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).  We have not issued a decision in this appeal.  The motion is signed by
Whiteâs attorney. 
Â Â Â Â Â Â Although White did not sign the motion itself, he did sign an affidavit in which he swore to
having read the motion and acknowledged that the facts contained in the motion are true and
correct.  We find that the motion and affidavit substantially comply with the Rule requiring that
both the appellant and the attorney sign the motion to dismiss an appeal.  Tex. R. App. P. 42.2. 
Thus, the motion meets the requirements of the Rule and is granted.
Â Â Â Â Â Â Whiteâs appeal is dismissed.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM

Before Chief Justice Davis,
Â Â Â Â Â Â Justice Vance, and
Â Â Â Â Â Â Justice Gray
Dismissed on appellant's motion
Opinion delivered and filed May 5, 1999
Publish

le windowtext 2.25pt;border-left:none;border-bottom:
double windowtext 2.25pt;border-right:none;padding:10.0pt 0in 10.0pt 0in'>

MEMORANDUM OPINION
Â 



The Clerk of this Court notified Petitioner
Russell Galer by letter dated July 1, 2004 that his petition for writ of
mandamus is defective because it does not identify a respondent, it does not
contain a certificate of service indicating that Galer served a copy of the
petition on the respondent, and it does not include a certified or sworn copy
of every document filed in the underlying proceeding which is material to
Galers claim for relief.Â  See Tex.
R. App. P. 9.5, 52.3(a), 52.7(a)(1).Â 
Galer was warned that he had ten days to correct these deficiencies or
the petition would be struck.Â  Id. 9.4(i).Â 
He has failed to comply.Â  Accordingly,
the petition is struck.


Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  PER
CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Petition struck
Opinion issued and filed August
 4, 2004
Do not publish
[CR25]